EJECTMENT. The plaintiff’s l'essof- claimed the'premises as a devisee. The will, so far as concerns this case, was as follows: “I give and bequeath to my wif& Catharine all my- estate to be and remain hers ás long ,as she- remains my widow.” '. . . , . . “My desire is for my son Morgan (the plaintiff’s lessor) to have the" land situate in Wayne county (the property in dispute) whén, he- comes of age, if it remains in my wife’s hands till that time.” The widow sold the land in dispute to the defendant..’ - ’At the *540time of, such sale the plaintiff’s lessor was a minor, but he was of age when this suit was commenced. The widow continued unmarried.
Held, that supposing the last-named clause in the will operated as the devise of a legal interest to the plaintiff’s lessor, (a point not decided,) it did not assist his claim, he not having arrived at full age while the widow held the land; and that- by the widow’s conveyance, an interest in the land passed to the defendant which must defeat the claim of the plaintiff’s lessor, at least while the widow lives unmarried.